DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Preliminary claim amendment filed 6/21/2022 has been entered. Claims 21-38 are now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8-19 of U.S. Patent No. 11,281,028 B2 (hereinafter “the ‘028 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claimed limitations of the present application are anticipated by the patented claims of the ‘028 patent.
	Specifically regarding claim 21, the ‘028 claims an array of phase shifters comprising: a plurality of phase shifters arranged in rows and columns (col. 12, ll. 1-3), each phase shifter comprising: a substrate; a cladding layer over the substrate (col. 12, ll. 3-6); a waveguide within the cladding layer comprising a plurality of parallel waveguide sections adjacent each other, a plurality of waveguide bend sections connecting the plurality of parallel waveguide sections, and escape waveguides (col. 12, ll. 7-12); and a heater for heating the waveguide, thereby changing an index of refraction thereof (col. 12, ll. 12-14); wherein each escape waveguide is routed between neighboring phase shifters, such that the escape waveguide is disposed closer to each said neighboring phase shifter than a spacing between said neighboring phase shifters (col. 12, ll. 20-22).
	Regarding claim 22, the ‘028 patent claims wherein the escape waveguides are disposed closer to one another than to the neighboring phase shifters (col. 12, ll. 22-24).
	Regarding claim 23, the ‘028 patent claims wherein the plurality of phase shifters are arranged in a staggered fashion into said rows and columns (col. 11, ll. 28-31).
	Regarding claim 24, the ‘028 patent claims wherein in each phase shifter, adjacent parallel waveguide section shave differing propagation constants, to exhibit a wavevector mismatch between immediately adjacent straight parallel waveguide sections to attenuate coupling therebetween (col. 12, ll. 15-19).
	Regarding claim 25, the ‘028 patent claims, wherein in each phase shifter, said adjacent parallel waveguide sections each comprise a different width (col. 10, ll. 17-49) for exhibiting said different propagating constant (i.e. inherent property of waveguide sections comprising different width).
	Regarding claim 26, the ‘028 patent claims, wherein the heater comprises at least a portion of the parallel waveguide sections, the at least a portion of the parallel waveguide sections for generating at least a portion of said heat (col. 10, ll. 38-41).
	Regarding claim 27, the ‘028 patent claims, wherein the plurality of parallel waveguide sections are connected by, and integral with, a slab waveguide of the waveguide (col. 10, ll. 62-64).
	Regarding claim 28, the ‘028 patent claims, wherein in each phase shifter, the slab waveguide comprises an electrically-conductive waveguide material; and wherein the heater comprises a first contact connected to one side of the slab waveguide, and a second contact connected to another side of the slab waveguide, the first contact and second contact spaced apart in a direction substantially perpendicular to a direction of propagation of light through the waveguide (col. 10, ll. 65- col. 11, ll. 6).
	Regarding claim 29, the ‘028 patent claims, wherein at least one of the slab waveguide and the plurality of waveguide sections is comprised of doped silicon (col. 11, ll. 39-41).
	Regarding claim 30, the ‘028 patent claims, wherein the plurality of waveguide bend sections includes a first bend section and a last bend section including a larger bend radius, and a second bend section including a smaller bend radius (col. 11, ll. 7-10).
	Regarding claim 31, the ‘028 patent claims, wherein in each phase shifter, the smaller bend radius is equal to half a waveguide pitch of the plurality of parallel waveguide sections, and the larger bend radius is at least 3 times larger than the smaller bend radius (col. 11, ll. 11-14).
	Regarding claim 32, the ‘028 patent claims, wherein in each phase shifter, each of the plurality of waveguide bend sections comprises a first bend traversing at least 180 degrees followed by a second bend including portions bending in an opposite direction to the first bend (col. 11, ll. 15-19).
	Regarding claim 33, the ‘028 patent claims, in each phase shifter, each first bend comprises a 180 degree circular bend and each second bend comprises an S-shaped bend (col. 11, ll. 20-22).
	Regarding claim 34, the ‘028 patent claims wherein in each phase shifter, each of the first bends and each of the second bends comprises a local bend radius that gradually changes; and wherein the local bend radius is never below a predetermined minimum value (col. 11, ll. 23-27).
	Regarding claim 35, the ‘028 patent claims wherein in each phase shifter, each of the plurality of parallel waveguide sections comprise a different length, whereby the plurality of waveguide bend sections are disposed in staggered, non-adjacent positions (col. 11, ll. 28-31).
	Regarding claim 36, the ‘028 patent claims wherein in each phase shifter, a portion of each of the first bends is parallel to a parallel portion of each of the second bends in adjacent waveguide bend sections (col. 11, ll. 32-35).
	Regarding claim 37, the ‘028 patent claims wherein in each phase shifter, the heater comprises a resistive heater mounted on or in the cladding layer above the waveguide (col. 11, ll. 36-38).
	Regarding claim 38, the ‘028 patent claims wherein in each phase shifter, each of the plurality of waveguide bend sections comprises a 180 degree circular bend and an S-shape bend (col. 12, ll. 39-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874